Citation Nr: 1443140	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-25 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to November 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued the 10 percent rating for the Veteran's service-connected lumbar strain.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of this hearing is of record.  The Board previously remanded this case in February 2014 for further development.  

As a final preliminary matter, the Board observes that this case was processed using the Virtual VA and Veterans Benefit Management System (VBMS) paperless, electronic processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159.

Upon review of the claims file, the Board finds that all of the development directed by the Board in its prior remand was not accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In this regard, in its prior remand, the Board directed the AOJ to afford the Veteran a VA examination to address the severity of lumbar strain.  Based on the record, it appears that an examination was scheduled in May 2014.  However, the Veteran failed to report.  When a Veteran fails without good cause to report for a necessary VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (2013).  Nevertheless, in the instant case, it appears that the VA Medical Center where the examination was scheduled may not have had the Veteran's current address of record.  Of note, a copy of the letter sent to the Veteran scheduling the examination is not of record.  As such, the Board finds that the Veteran should be afforded the benefit of the doubt and afforded another opportunity to report to a VA medical examination-with notice to his current address-to obtain the medical information needed to resolve this claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R.  § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

Moreover, in April 2014, the Veteran submitted an authorization so that pertinent private treatment records could be obtained from V.G., M.D.  An initial request from the AOJ was sent requesting such records in May 2014.  It appears that the request may have been returned the following month.  Importantly, when reviewing the address where the request was sent, it appears that it was sent to Suite G, as opposed to Suite D, as well as a different zip code as identified by the Veteran in his authorization.  Moreover, while the AOJ notified the Veteran that same month that such records had been requested, it does not appear that he was notified that the request was returned and given the opportunity to provide additional contact information for V.G.  As such, in accordance with 38 C.F.R. § 3.159(e), the RO should notify the Veteran that the request to Dr. V.G. was returned and give him the opportunity to submit another authorization with a current, correct address for Dr. V.G.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and notify him that the request for Dr. V.G. was returned and give him the opportunity to submit another authorization for Dr. V.G. with a current, correct address for Dr. V.G.  If the Veteran responds, all reasonable attempts should be made to obtain any identified records, including sending a minimum of two requests for such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.  § 3.159(e).
 
2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected lumbar strain.  The VBMS record should be made available to the examiner for review before the examination.  Any medically indicated tests, such as x-rays, should be accomplished.  Examination findings should be reported to allow for application of pertinent rating criteria for the lumbar spine.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.
 
3.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



